Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 13 is objected to because of the following informalities:
Claim 13 depends from claim 12 and recites the limitation “adjust the threshold”, however claim 12 or claim 1 does not recite the limitation “a threshold”. Claim 11 recites the limitation “a threshold”, so it appears that claim 13 should be dependent on claim 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 9, 11, 12, 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Celis et al. (US 2012/0072652) and further in view of Yang (US 2021/0064543).
As per claim 1, Celis teaches a memory system (Celis: fig. 1) comprising: 
a memory device (Celis: fig. 1, item 104) including a first memory supporting a first speed and a first capacity, and a second memory supporting a second speed slower than the first speed (Celis: par. [0020]: “In one specific example of a two level buffer pool, the first level memory may be dynamic random access memory, whereas the second level memory may be storage class memory, such as a solid state disk”; par. [0022]: “The memory 104 may be physical system memory, which may be volatile, non-volatile, or some combination of the two”; par. [0030]: “the buffer pool size is augmented by using multiple memory levels of memory hierarchy. The lower the level of memory hierarchy, the faster the average access speeds. For instance, first level memory will have a faster average access speed than the second level memory”) and a second capacity greater than the first capacity (Celis: par. [0032]: “The SSD additionally has the following properties…Larger capacities than DRAM (capacity is in the order of that of magnetic disk)”); and 
[[a controller including a cache, and coupled to the memory device]] and configured to: 
identify memory access addresses among a plurality of addresses for memory regions of the memory device (Celis: par. [0034] teaches allocating blocks of memory e.g., pages depending upon which the block/page is accessed, where it is inherent that the block or page is accessed based on the address and therefore the address must be identified from the plurality of blocks/pages within memory 104); 
track, [[for a set period]], a number of memory accesses for each of the memory access addresses; classify each of the memory access addresses into a frequently accessed address or a normal accessed address based on the number of memory accesses [[in the set period]] (Celis: par. [0035]: “As used herein, "hot blocks", "warm blocks" and "cold blocks" are terms used to describe blocks in terms of how frequently the blocks are accessed by the system, with higher temperature references implying more frequent access. Thus, hot blocks are accessed by the system more frequently than warm blocks, and warm blocks are accessed by the system more frequently than cold blocks”; here it is noted that identifying “hot blocks” and/or “cold blocks” inherently means that the blocks are tracked based on the access frequency and classified as “hot” or “cold” or frequently accessed or normal accessed); and 
allocate the first memory for frequently accessed data associated with the frequently accessed address and allocate the second memory for normal data associated with the normal accessed address (Celis: par. [0034]: “more frequently accessed blocks may be allocated to the first level memory, whereas blocks that are accessed with lesser frequency are allocated to the second level memory”).
Celis expressly fails to teach a controller including a cache, and coupled to the memory device; track, for a set period, a number of memory accesses for each of the memory access addresses; classify each of the memory access addresses into a frequently accessed address or a normal accessed address based on the number of memory accesses in the set period. 
Yang teaches a controller including a cache, and coupled to the memory device (Yang: fig. 1, items 115, 125, 130 and 140; pars. [0030], [0031]: “the local memory 125 can include memory registers storing memory pointers, fetched data, etc.”); track, for a set period, a number of memory accesses for each of the memory access addresses; classify each of the memory access addresses into a frequently accessed address or a normal accessed address based on the number of memory accesses in the set period (Yang: par. [0038]: “The access frequency classifier 150 can track a quantity of access operations performed at one or more addresses using one or more counters. For example, the access frequency classifier 150 can detect an access operation at an address and increment at least one counter associated with an extended time period, or increment at least one counter associated with a recent time period that, or both…classifying the component (e.g., address), for example, as hot or cold. The classifications can be relative classifications. That is, the classifications are made relative to the access operations being tracked. The access frequency classifier 150 can update classifications with each detection of an access operation, periodically”; par. [0071]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the controller with cache and access frequency classifier tracking access addresses periodically (e.g., a set period) and classify the addresses as hot or cold in the system of Celis to improve the performance of the system. Celis: par. [0035] teaches that “As operational needs change, the frequency of access for a given block may also change. Thus, a hot block may later become warm or cold, a warm block may later become hot or cold and a cold block may later become warm or hot”; as such tracking access frequency periodically can provide updated status of the memory address and accordingly the block can be allocated/moved to appropriate level of memory and therefore improving the performance of the system.
As per claim 2, Celis and Yang teach , wherein the first memory is a dynamic random access memory (DRAM) and the second memory is a storage class memory (SCM) (Celis: par. [0020]).
As per claim 3, Celis and Yang teach wherein the plurality of addresses corresponds to memory regions of the DRAM and memory regions of the SCM or corresponds to memory regions of the SCM. Celis pars. [0020], [0022] teaches memory using two levels as physical media so the blocks/pages/addresses corresponds to the memory regions of the DRAM and the SCM. 
As per claim 8, Celis and Yang teach wherein the controller is configured to: for the set period, insert each of the memory access addresses to a set counting Bloom filter; and track, as the number of memory accesses, an insertion number of the counting Bloom filter for each of the memory access addresses (Yang: par. [0041]: “In one embodiment, the counters are counting bloom filters. Determining the number of access operations pertaining to the particular address using multiple counting bloom filters is described in greater detail below”; pars. [0058], [0061]).
As per claim 9, Celis and Yang teach wherein the controller is configured to periodically initialize the counting Bloom filter. As noted with respect to claims 1-3 and 8, Celis and Yang teach using bloom filters periodically, which means that periodically the bloom filters must be initialized.
As per claim 11, Celis and Yang teach wherein the controller is configured to classify each of the memory access addresses into the frequently accessed address when a number of memory accesses thereof is greater than or equal to a threshold, and wherein the controller is configured to classify each of the memory access addresses into the normal accessed address when the number of memory accesses thereof is less than the threshold (Yang: par. [0038]: “The access frequency classifier 150 can determine whether a threshold value is satisfied by one or more counts (i.e., values) of the counters, and classify the address and/or another component of the memory sub-system accordingly”; pars. [0070], [0071]).
As per claim 12, Celis and Yang expressly fail to teach wherein the controller is further configured to migrate the frequently accessed data from the second memory to the first memory. However, Celis as noted above in claim 1 teaches allocating hot pages to first memory and the pages can become hot or cold periodically. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to migrate the frequently accessed data (Celis: par. [0035]: “and a cold block may later become warm or hot”) e.g., the block which became hot to first memory so as to improve the performance of the system.
Claims 14, 15, 19 and 20 are similar in scope with claims 1, 2-3, 11 and 12 respectively and directed towards method. Celis teaches the method (claim 14). Thus, claims 14, 15, 19 and 20 are rejected under same rationales as applied to claims 1, 2-3, 11 and 12 respectively.


Allowable Subject Matter
Claims 4-7, 10, 13, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
For claims 4 and 16, prior arts of record fail to teach or suggest determine whether a miss of the cache occurs; determine whether a target address associated with the miss of the cache exists in a set Bloom filter; and when it is determined that the target address did not exist in the bloom filter, identify the target address as one of the memory access addresses.
For claims 10 and 18, prior arts of record fail to teach or suggest wherein the controller is configured to initialize the counting Bloom filter when a number of accesses to the memory device, which corresponds to occurrences of the miss of the cache, is equal to a number of blocks in the cache.
For claim 13, prior arts of record fail to teach or suggest wherein the controller is configured to adjust the threshold such that a number of the frequently accessed data is located between a lower overhead threshold and a higher overhead threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. 37 C.F.R. § 1.75(d) (1) requires such support in the Specification for any new language added to the claims and 37 C.F.R. § 1.83(a) requires support be found in the Drawings for all claimed features.
Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited prior arts not relied upon teach classifying data based on the access frequencies and migrating data based on the classification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536. The examiner can normally be reached Mon-Fri: 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim T Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kaushikkumar M. Patel
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138